Name: Commission Regulation (EEC) No 363/85 of 7 February 1985 amending Regulation (EEC) No 2051/75 in respect of reimbursement of aids granted by Member States for improvement of the production and marketing of Community citrus fruit
 Type: Regulation
 Subject Matter: economic policy;  plant product; NA;  agricultural structures and production
 Date Published: nan

 15 . 2 . 85 Official Journal of the European Communities No L 47/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 363 / 85 of 7 February 1985 amending Regulation (EEC) No 2051 / 75 in respect of reimbursement of aids granted by Member States for improvement of the production and marketing of Community citrus fruit Whereas the measures provided for in this Regulation are in accordance with the opinion of the Fund Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2511 / 69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit (*), as last amended by Regulation (EEC) No 2004 / 83 ( 2 ), and in particular Article 5 (3 ), thereof, Whereas Council Regulation (EEC) No 1204 / 82 ( 3 ) amended and supplemented the aids originally provided for in Regulation (EEC) No 2511 / 69 ; Whereas , therefore , the forms provided for in Commission Regulation (EEC) No 2051 / 75 ( 4 ) should be amended to take account of the new provisions ; HAS ADOPTED THIS REGULATION: Sole Article 1 . Annexes I to IV to Regulation (EEC) No 2051 /75 are hereby replaced by Annexes 1 to 7 to this Regulation . 2 . Member States shall provide the Commission at the time of their first application for reimbursement with the text of national implementing provisions , administrative introductions , forms and any other documents relating to the implementation of programmes approved under Regulation (EEC) No 1204 / 82 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (*) OJ No L 318 , 18 . 12 . 1969 , p. 1 . ( 2 ) OJ No L 198 , 21 . 7 . 1983 , p. 2 . ( 3 ) OJ No L 140 , 20 . 5 . 1982 , p. 38 . ( 4 ) OJ No L 213 , 11 . 8 . 1975 , p. 53 . No L 47 /2 Official Journal of the European Communities 15 . 2 . 85 ANNEX 1 Applications for reimbursement of expenditure in 19 . . under Regulation (EEC) No 2511 / 69 laying down special measures for improving the production and marketing of Community citrus fruit , as amended by Regulation (EEC) No 1204 / 82 SUMMARY TABLE 1 2 3 4 Measure Number of beneficiaries Expenditure by the Member State which is eligible for EAGGF reimbursement Total reimbursement requested Conversion schemes ( total from Annex 2 ) Centres for handling , storing and processing citrus fruit ( total from Annex 3 A) Restructuring schemes ( total from Annex 4 A) Production of propagating material ( total from Annex 5 A) Additional aid (total from Annex 6 A) Sums recovered as shown in Annex 7 Total For the purposes of Annexes 2 to 6 the administrative units shall be : France  Corsica Greece  Nomoi Italy  Provinces 15 . 2 . 85 Official Journal of the European Communities No L 47 / 3 It is hereby certified that : All measures  the expenditure for which reimbursement is requested relates to schemes provided for in Regulation (EEC ) No 2511 / 69 , as amended by Regulation (EEC ) No 1204 / 82 , implemented under a plan as referred to in Article 2 of that Regulation ,  the schemes for which aid has been paid in accordance with Regulation (EEC ) No 1204 / 82 commenced after the entry into force of that Regulation ,  the schemes applying in Corsica were begun before 31 December 1983 and will be completed by 31 December 1986 ,  the beneficiaries have been informed , as appropriate , of the proportion of aid ( in percent ) provided by the Community . Establishment, improvement and enlargement of centres for handling, storing and processing citrus fruit the cost to the EAGGF of schemes under Article 1 ( 1 ) ( b ) of Regulation (EEC) No 2511 / 69 does not exceed 1 5 % of the total cost of medium-term measures provided for in that Regulation for financing by the Fund . Restructuring and land improvement  the new plantings , not involving conversion , have been carried out on land well suited to citrus fruit production using varieties which meet consumer requirements ; such plantations are intended to replace existing plantations and do not increase the area planted with citrus fruit ,  the improvement measures have been accompanied by practical steps to control plants and diseases . Production of propagating material the aid for the production of propagating material has been confined to the requirements of the national plan . Additional aid  the additional aid referred to in Articles 1 (3 ) and 4 of Regulation (EEC ) No 251 1 / 69 , as amended by Regulation (EEC) No 1204 / 82 , has been paid to full-time farmers growing oranges , mandarins or lemons , whose farm income before conversion does not exceed the income derived from five hectares of orange , mandarin or lemon trees ; at least 40 % of the area used for growing oranges , mandarins or lemons has undergone conversion at one time and an area of at least 20 ares has been converted .  the maximum amount of and maximum duration for the aid as laid down in Article 4 (2 ) of Regulation (EEC) No 2511 / 69 , as amended by Regulation (EEC) No 1204 / 82 , have been observed . Measures relating to collective conversion schemes the collective conversion schemes are being carried out by growers under a mandatory agreement concluded between at least 25 growers who have a total of at least 50 ha of citrus fruit which commits them to the conversion of at least 20 ha . Where schemes are carried out by a cooperative or a producer group or association set up for purposes other than citrus fruit conversion , the minimum number of 25 growers shall not be a binding requirement . Stamp and signature of the competent authority A N N E X 2 Ap pli ca tio n fo rr eim bu rse me nt of ex pe nd itu re inc ur red in 19 .. un de rA rti cle 1 (1) (a) of Re gu lat ion (E EC )N o 25 11 /6 9, as am en de d by Re gu la tio n (E EC )N o 12 04 /8 2 C O N V E R SI O N 1 2 3 4 5 A dm in ­ is tr at iv e un it Be ne fic iar ies (l) C on ve rs io n sc he m es Ex pe nd itu re by th e M em be rS tat e wh ich is eli gib le fo rE AG GF re im bu rse m en t T ot al am ou nt of re im bu rs em en t re qu es te d N am e Se ria lN o C ol le ct iv e sc he m e nu m be r pa rti c. A re a Re pl an tin g ha Re gr af tin g ha R es tr uc ­ tu re ha T ot al ha Re pl an tin g Re gr aft ing R es tr uc ­ tu re T ot al T ot al C itr us - T ot al No L 47/4 Official Journal of the European Communities 15 . 2 . 85 0) Li st be ne fic iar ies in th e fo llo wi ng or de r: (a) In di vi du al be ne fic iar ies ; (b) Be ne fic iar ies un de rt he fir st su bp ara gr ap h of Ar tic le 4 (3) of Re gu lat ion (E EC )N o 25 11 /6 9, as am en de d by Re gu lat ion (E EC )N o 12 04 /8 2; (c) Be ne fic iar ies un de rt he thi rd su bp ara gr ap h of Ar tic le 4 (3) of Re gu lat ion (E EC )N o 25 11 /6 9, as am en de d by Re gu lat ion (E EC )N o 12 04 /8 2. 15 . 2 . 85 Official Journal of the European Communities No L 47 / 5 ANNEX 3A Application for reimbursement of expenditure incurred in 19 . . under Article 1 ( 1 ) (b) of Regulation (EEC) No 2511 / 69 , as amended by Regulation (EEC) No 1204 / 82 CENTRES FOR THE HANDLING, STORING AND PROCESSING OF CITRUS FRUIT 1 * 2 3 4 Administrative unit Number of centres Expenditure by the Member State which is eligible for EAGGF reimbursement Total amount of reimbursement requested ¢ - Total A separate sheet as shown in Annex 3 B is to be completed for each centre . No L 47/ 6 Official Journal of the European Communities 15 . 2 . 85 ANNEX 3B CENTRES FOR THE HANDLING , STORAGE AND PROCESSING OF CITRUS FRUIT TECHNICAL AND COMMERCIAL DETAILS 1 . Beneficiary 1.1 . File / Serial No : Date of application : 1.2 . Name and legal status : 1.3 . Business address : Province : Commune : 1.4 . Number of members : . 1.5 . Total area (ha): Oranges Manda ­ rins Clementines and other Lemons ha1.6 . Area under citrus fruit : 1.7 . Citrus fruit production : quintals current : projected on completion of project : 1.8.1 . Working capacity : (quintals of fruit / hour ) 1.8.2 . Working capacity : ( total ) 1.9 . Production : current : projected on completion of project : current : on completion of project : 15 . 2 . 85 Official Journal of the European Communities No L 47 / 7 2 . Investment costs Centres for : new construction enlargement improvement handling storage processing 2.1 . Description (plan ): Projected cost 19 . 19 19 . Total 2.2. Description ( as effected ): Actual cost 19 . 19 19 Total 2.3 . Alterations to plan (describe and give reasons ): 3 . Financing 3.1 . Financing plan : own resources public funds Total 3.2. Dates and reference Nos of grants and amounts of aid: J.3 . Dates of payment : Sums paid by Sums to be reimbursed by EAGGF: Member State : A N N E X 4A Ap pl ica tio n fo r re im bu rse m en t of ex pe nd itu re in cu rre d in 19 .. un de r Ar tic le 1 (1 ) (c) of Re gu lat io n (E EC )N o 25 11 /6 9, as am en de d by Re gu la tio n (E EC )N o 12 04 /8 2 R E S T R U C T U R IN G 1 2 3 4 5 A re a in vo lv ed (h a) Ex pe nd itu re by th e M em be rS tat e wh ich is eli gib le fo rE AG GF re im bu rse m en t A dm in is tr at iv e un it N um be r of be ne fic ia rie s T ot al am ou nt of re im bu rs em en t re qu es ted L an d im pr ov em en t O th er m e a s u re s T ot al O th er m e a s u re s T ot al N ew pl an tin gs N ew pl an tin gs L an d im pr ov em en t No L 47 / 8 Official Journal of the European Communities 15.2.85 T ot al A N N E X 4B Ap pl ica tio n fo r re im bu rs em en t of ex pe nd itu re in cu rre d in 19 .. un de r Ar tic le 1 (1 ) (c) of Re gu la tio n (E EC ) N o 25 11 /6 9, as am en de d by Re gu la tio n (E EC )N o 12 04 /8 2 N E W PL A N T IN G S /L A N D IM P R O V E M E N T 15 . 2 . 85 Official Journal of the European Communities No L 47 / 9 1 2 3 4 5 6 7 A dm in ­ is tr at iv e un it B en ef ic ia rie s Ar ea of ho ld in g (h a) N ew pl an t ­ in gs (h a) La nd im pr ov em en t Ex pe nd itu re by th e M em be rS tat e wh ich is eli gib le fo rE AG GF re im bu rse m en t T ot al am ou nt of re im bu rs e ­ m e n t re qu es te d N am e Se ria l N o T ot al C itr us Pr ep ­ ar at io n of th e so il (h a) Ir ri ­ ga tio n (h a) D ra in ­ ag e (h a) Fa rm ro ad s (k m ) O th er m e a ­ s u re s P) N ew pl an t ­ in gs * La nd im pr ov em en t T ot al n e w pl an t ­ in g a. so il im pr ov e ­ v e m e n t Pr ep ­ ar at io n of th e so il Ir ri ­ ga tio n D ra in ­ ag e Fa rm ro ad s O th er m e a ­ s u re s T ot al H De sc rib e th e ty pe of w or k on a se pa ra te sh ee t. A N N E X 5A Ap pl ica tio n fo r rei m bu rse m en to f ex pe nd itu re in cu rre d in 19 .. un de r Ar tic le 1 (1) (d) of Re gu lat io n (E EC )N o 25 11 /6 9, as am en de d by Re gu la tio n (E EC )N o 12 04 /8 2 N U RS ER IE S (P RO PA G A TI N G M A TE RI A L) 1 2 3 4 5 Be ne fic iar ies r) In ve st m en t de ta ils A dm in is tr at iv e un it Ex pe nd itu re by th e M em be r St at e w hi ch is eli gib le fo r E A G G F re im bu rs em en t T ot al am ou nt of re im bu rs em en t re qu es te d N am e of pe rs on /b us in es s Se ria l N o A re a Pr od uc tio n ca pa cit y by va rie ty No L 47 / 10 Official Journal of the European Communities 15 . 2 . 85 T ot al (') A se pa rat e sh ee ta ss ho wn in An ne x5 B is to be co mp let ed fo re ac h be ne fic iar y. 15 . 2 . 85 Official Journal of the European Communities No L 47 / 11 ANNEX SB NURSERIES 1 . Beneficiary 1.1 . File / Serial No : Date of application : 1.2 . Name and legal status : 1.3 . Business address : Province: Commune : 1.4 . Number of members : 1.5 . Total area (ha ): 1.6 . Area under citrus fruit : 1.7 . Current production : Oranges Mandarins Lemons Other citrus ( saplings and grafts) 1.8 . Projected production : Oranges Mandarins Lemons Other citrus on completion of project 15 . 2 . 85No L 47 / 12 Official Journal of the European Communities 2 . Investment costs New venture Expansion 2.1 . Description (plan ): Projected cost 19 19 19 Total 2.2 . Description (as effected ): Actual cost 19 19 Total19 2.3 . Alterations to plan (describe and give reasons ): 3 . Financing 3.1 . Financing plan : own resources public funds Total 3.2 . Dates and reference Nos of grants and amounts of aid : 3.3 . Dates of payment: Sums paid by Member State : Sums to be reimbursed by EAGGF: A N N E X 6A Ap pl ica tio n fo rr eim bu rse m en to fe xp en di tu re in cu rre d in 19 .. un de rA rti cle 1( 3) an dA rti cle 4o fR eg ul ati on (E EC )N o 25 11 /6 9, as am en de d by Re gu la tio n (E EC )N o 12 04 /8 2 A D D IT IO N A L A ID 1 2 3 4 5 A re a in vo lv ed (h a) Ex pe nd itu re by th e M em be rS tat e wh ich is eli gib le fo rE AG GF re im bu rse m en t A dm in is tr at iv e un it N um be r of ho ldi ng s T ot al am ou nt of re im bu rs em en t re qu es te d Or an ge s M an da ri ns L em on s O th er T ot al Or an ge s M an da ri ns L em on s O th er T ot al 15 . 2 . 85 Official Journal of the European Communities No L 47 / 13 T ot al A N N E X 6B A pp lic at io n fo rr ei m bu rs em en to fe xp en di tu re in cu rre d in 19 .. un de rA rti cle 4 of Re gu lat io n (E EC )N o 25 11 /6 9, as am en de d by Re gu la tio n (E EC )N o 12 04 /8 2 A D D IT IO N A L A ID (IN D IV ID U A L H O LD IN G S) 1 2 3 4 5 6 Be ne fic iar y In co m e be fo re re co nv er si on A re a co nv er te d Ex pe nd itu re by th e M em be rS tat e wh ich is eli gib le fo rE AG GF re im bu rse m en t Ar ea of ho ld in g (h a) Re pl an tin g (h a) Re gr af tin g/ Re str uc tu rin g (h a) Re pl an tin g (h a) Re gr af tin g/ Re str uc tu rin g A dm in is ­ tr at iv e un it T ot al am ou nt of re im bu rs e ­ m e n t re qu es te d N am e an d ad dr es s Se ria l N o Se ria l N o fo r ai d A rt .1 (l )a T ot al in co m e fr om ho ld in g In co m e fr om 5 ha ci tr us T ot al 0) T ot al C it ru s (2) (3) O ra ng es M an ­ da ri ns / L em on s an d ot he r O ra ng es M an ­ da ri ns / L em on s an d ot he r O ra ng es M an ­ da ri ns / L em on s an d ot he r O ra ng es M an ­ da ri ns / L em on s an d ot he r No L 47 / 14 Official Journal of the European Communities 15.2.85 T ot al Ai d gr an te d in re sp ec to f ye ar (4) (*) Be ne fic iar ies in ea ch ad m in ist ra tiv e un it are to be giv en se ria ln um be rs wh ich are co ns ec ut iv e re ga rd les s of ye ar . (2) Av era ge in co m e ov er th e th re e ye ars pr io rt o co m m en ce m en to ft he co nv er sio n pr oj ec t. (3) Av er ag e in co m e fro m 5 ha of cit ru s tre es ov er th e th re e ye ar sp rio rt o co m m en ce m en to fc on ve rsi on (ac tu al in co m e or fig ur e de ter m in ed fo rt he ar ea by th e M em be rS tat e). (4) Se pa rat e fig ur es fo re ac h su bs eq ue nt ye ar in wh ich ad di tio na la id is pa id (fi ve ye ars m ax im um fo rc on ve rsi on by reg raf tin g, se ve n ye ars m ax im um fo rc on ve rsi on by re pl an tin g) . A N N E X 6C Ap pli ca tio n fo rr eim bu rse me nt of ex pe nd itu re inc ur red in 19 .. un de rA rti cle 4 of Re gu lat ion (E EC )N o 25 11 /6 9, as am en de d by Re gu la tio n (E EC )N o 12 04 /8 2 A D D IT IO N A L A ID (C O LL EC TI V E SC H EM ES ) 1 2 3 4 A dm in ­ is tr at iv e un it Be ne fic iar y Ex pe nd itu re inc ur red by M em be rS tat e an d eli gib le un de rE AG GF T ot al T ot al a m o u n t of re im bu rs e ­ m e n t re qu es ted N am e, bu sin es s N am e, ad dr es s Se ria l N o 0) Se ria l N o fo r ai d A rti cl e 1 (1) a N um be rs of gr ow er s in sc he m e Ar ea of ho ld in g (h a) Ar ea co ve re d by aid (h a) Re pl an tin g Re gr af tin g/ re str uc tu rin g T ot al C itr us Re pla nti ng Re gr af tin g/ re str uc tu rin g O ra ng es M an ­ da ri ns / L em on s O ra ng es M an ­ da ri ns / L em on s O ra ng es M an ­ da rin s/ L em on s O ra ng es M an ­ da ri ns / L em on s  ¢ T ot al I 15 . 2 . 85 Official Journal of the European Communities No L 47 / 15 Ai d gr an ted in res pe ct of . ye ar (2) 0) Be ne fic iar ies in ea ch ad mi nis tra tiv eu nit are to be giv en ser ial nu mb ers wh ich are co ns ec uti ve reg ard les so fy ea r. (2) Se pa rat ef igu res for ea ch su bs eq ue nt ye ar in wh ich ad dit ion al aid is pa id (fiv ey ea rs ma xim um for co nv ers ion by reg raf tin g, sev en ye ars ma xim um for co nv ers ion by rep lan tin g. No L 47 / 16 Official Journal of the European Communities 15 . 2 . 85 ANNEX 7 MONIES RECOVERED IN 19 . . Recovery of aid paid under Regulation ( EEC) No 2511 /69 , as amended by Regulation (EEC) No 1204 / 82 1 2 3 4 5 Serial No of beneficiary Sum recovered Deduction from EAGGFL contribution Type of aid and reasons for recovery Serial No of communications required by Regulation ( EEC ) No 283 / 72 ( ») Total (') Submission of this form does not exempt Member States from providing the documents required by Articles 3 and 5 of Council Regulation (EEC ) No 283 / 72 concerning irregularities and the recovery of sums wrongly paid in connection with the financing of the common agricultural policy and the organization of an information system in this field . Accordingly , where the recovery relates to an irregularity communicated under the said Regulation , it is necessary to give the serial number under which the case has been reported .